DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/20/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-029276 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the display" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (Patent No.: US 5,446,981).
Regarding claim 1, Kamada discloses a work vehicle comprising:
a vehicular body that travels in excavation (FIG. 1);
a work implement including a boom pivotable with respect to the vehicular body (1, FIG. 1), and a bucket pivotable with respect to the boom (3, FIG. 1); and
a controller (8, FIG. 7A) configured to
calculate a direction of a cutting edge of the bucket (target direction of movement based on the angle to the ground, FIG. 5), determine a direction of movement of the cutting edge by an excavation operation such that an excavation angle between the calculated direction of the cutting edge of the bucket (Theta and phi angle, FIG. 1) and the direction of 
cause the work vehicle to perform the excavation operation in the direction of movement (Decision of direction, FIG. 19).

Regarding claim 2, Kamada discloses the work vehicle, wherein the controller is configured to
based on the determined direction of movement of the cutting edge by the excavation operation, an amount of pivot of the bucket with respect to the boom, and an amount of movement of the vehicular body, calculate an amount of lift by which the boom is lifted, and
control the boom based on the calculated amount of lift (See theta 1 in FIG. 13).

Regarding claim 3, Kamada discloses the work vehicle, further comprising:
a bucket pivot amount calculator configured to calculate an amount of pivot of the bucket that pivots in accordance with a first operation command (Based on boundary A, FIG. 15); and
a movement amount calculator configured to calculate an amount of movement of the vehicular body that travels in accordance with a second operation command (Based on boundary B, FIG. 15 and FIG. 19).

Regarding claim 4, Kamada discloses the work vehicle, wherein the controller is configured to determine whether to cause the work vehicle to perform the excavation operation in accordance with an operation command from an operator (Discloses the prior art having operator input col. 2, lines 16-31 and the option of automatically determining the bucket direction FIG. 19).

Regarding claim 5, Kamada discloses a method of controlling a work vehicle including a work implement including a boom pivotable with respect to a vehicular body that travels in excavation and a bucket pivotable with respect to the boom (3, FIG. 1), the method comprising:
calculating a direction of a cutting edge of the bucket (Target direction of movement, FIG. 5); 
determining a direction of movement of the cutting edge by an excavation operation such that an excavation angle between the calculated direction of the cutting edge of the bucket and the direction of movement of the cutting edge by the excavation operation keeps a predetermined angle (Set angles theta20 at 100 degrees set by boundary B and theta2 set at 135 degrees set by boundary A, FIG. 15); and
causing the work vehicle to perform the excavation operation in the direction of movement (Decision of direction, FIG. 19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (Patent No.: US 5,446,981) in view of Nakagawa et al. (Patent No.: US 5,752,333).
Regarding claim 6, Kamada teaches a work vehicle comprising:
  	a vehicular body that travels in excavation (FIG. 1); a work implement including
 	a boom pivotable with respect to the vehicular body, and a bucket pivotable with respect to the boom (3, FIG. 1); and configured to

Kamada is silent to a display controller to show guidance in accordance with the determined direction of movement on a display.  However, in the same field of endeavor, Nakagawa teaches an excavation apparatus which considers the tip of a bucket for a predefined angle for digging (See FIG. 3).  More specifically an instruction setting unit may be a display for aid means (col. 8, lines 11-18).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the operator assistance taught by Kamada to include a display controller to show guidance in accordance with the determined direction of movement on a display as taught by Nakagawa in order to flexibly enhance guidance for the operator (col. 8, lines 11-18).

Regarding claim 7, Kamada teaches a method of controlling a work vehicle including a work implement including a boom pivotable with respect to a vehicular body that travels in excavation and a bucket pivotable with respect to the boom (3, FIG.1), the method comprising:
 	calculating a direction of a cutting edge of the bucket (target direction of movement based on the angle to the ground, FIG. 5);

 Kamada is silent to showing guidance in accordance with the determined direction of movement on a display.  However, in the same field of endeavor, Nakagawa teaches an excavation apparatus which considers the tip of a bucket for a predefined angle for digging (See FIG. 3).  More specifically an instruction setting unit may be a display for aid means (col. 8, lines 11-18).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the operator assistance taught by Kamada to include a display controller to show guidance in accordance with the determined direction of movement on a display as taught by Nakagawa in order to flexibly enhance guidance for the operator (col. 8, lines 11-18).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663